DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Claims 1, 3-11 are pending. Claims 5, 8 and 9 are withdrawn.  Claims 1, 3, 4, 6, 7, 10 and 11 are currently under examination.  
All previous rejection not reiterated in this office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 20120064578), in view of Chestnut.
Perkins teaches in vitro assembled artificial/synthetic chromosomes (ACes) that comprise at least a centromere, telomere and origins of replication (paragraph [0082]).  Perkins teaches that the ACes comprises a plurality of site-specific recombination loci for integration of DNA (paragraph [0011], [0063]).  Perkins teaches the ACes may be reporter ACes that comprises one or a plurality of reporter constructs, where the reporter constructs comprises a reporter gene operably linked to a promoter responsive to test or known compounds (paragraph [0064]).  Perkins teach reporter ACes may be a differentiation senor in stem cells that may be used to select enriched differentiated or undifferentiated cells.
However, Perkins do not specially teach what type of promoters are being used in said differentiation sensor.
Chestnut teaches a method of using a system to identify or select for cells entering a specific state of differentiation, and many different combinations of developmentally related promoters with reporter genes, selection markers and regulatory genes can be used (paragraph [0031], lines 4-7).  Chestnut teaches highly complex reporter constructs may comprise multiple promoters, reporters, and promoters includes those lineage specific promoters linked to fluorescent proteins (paragraph [0026], lines 5-13).  Chestnut teaches said constructs may be used to track cells of a given lineage (paragraph [0026], line 13-15).  
It would have been obvious to an ordinary skilled in the art that lineage specific promoters may be linked to different types of reporter so that the expression of the reporter indicates a specific differentiation stage based on combined teaching from Perkin and Chestnut.  The ordinary skilled in the art would be motivated to use lineage specific promoter in the ACes differentiation sensor taught by Perkins because Chestnut teaches said construct is able to track cells in a specific lineage upon differentiation.  The ordinary skilled in the art would have reasonable expectation of success to incorporate the lineage specific promoter into an ACes following combined teaching from Perkins and Chestnut. Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 3, Chestnut teaches Oct4 is a suitable promoter for developmentally related promoter, and gives an example of Oct4 promoter operably linked to GFP (paragraph [0021 and [0214]).
Regarding claim 4, Chestnut teaches when stem cells are used in practice the invention, the stem cells may be multipotent stem cells or pluripotent embryonic stem cells (paragraph [0023]).  It would have been obvious to an ordinary skilled in the art that iPSC cells may also be used because it also have pluripotency for lineage differentiation sensor as taught by Perkins, and may be generated without using fetal tissue.
Regarding claim 10, Perkins teaches a plurality, but do not give an exact number of lineage specific promoter, it would have been obvious to an ordinary skilled in the art to determine the number of reporter construct use to tract differentiation stages of cell in a population based on what cell type(s) are being tracked. Having 5 reporters or other numbers of reporters would have been a design choice rather than method of innovation.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perkins.
The teaching from Perkins is discussed above. Perkins further teaches that reporter ACes may be used for toxic compound testing, wherein environmental or man-made genotoxicants can be tested in cell lines carrying a number of reporter genes platform ACes linked to promoters that are transcriptionally regulated in response to DNA damage (damage responsive promoter), induced apoptosis or necrosis and cell cycle perturbations.  Perkins teaches one example would be ACes that carry reporter linked genes controlled by various cytochrome p450 profiled promoters and the like (paragraph [0287]). Since the readout of the reporter need to be analyzed and correlated to the specific promoter it operably linked to, it is inherent that the design of the ACes would comprise different reporter genes for the intended purpose. Therefore, the disclosure from Perkins anticipates the claimed invention of claim 6. 
Alternative, it would have been obvious to an ordinary skilled in the art to use different types of reporter linked to different types of promoter because it would enable one to distinguish one response correlated with one specific promoter from another response correlated with another different promoter.  
Regarding claim 7, it would have been obvious to an ordinary skilled in the art to use a promoter that is responsive to irradiation in the ACes because it is known in prior art that  irradiation causes DNA damage, and it would motivate an ordinary skilled in the art to identifying compound that regulates irradiation DNA damage using reporter construct that responsive to irradiation as claimed.
Response to Arguments
Applicant’s arguments directed to the 103 rejection raised in last office action is considered moot in view of the discussion detailed above.  

Allowable Subject Matter
Claim 11 is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636